Citation Nr: 1139938	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lung cancer due to asbestos exposure.

2.  Entitlement to service connection for colon cancer due to asbestos exposure.


REPRESENTATION

Veteran (Appellant) represented by:  Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from January 1954 to January 1962.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, in part denied service connection for lung and colon cancers associated with asbestos exposure.  The Veteran appealed the RO's February 2010 rating action to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reflects that additional evidentiary development, as outlined in the directives below, is necessary prior to final appellate review of the claims on appeal. 

The Veteran seeks service connection for lung cancer and colon cancer, each claimed as due to in-service asbestos exposure.  The Veteran maintains that he was exposed to asbestos fibers at various stateside military installations during active military service.  He contends that he did not have any pre-service or post-service asbestos exposure.  

There is no specific regulation concerning VA development for alleged exposure to asbestos, nor is there any statutory or regulatory presumption available to the Veteran.  However, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) has noted that certain development is required in adjudicating asbestos cases, including determining whether exposure has occurred.  See VAOPGCPREC 6-2000; see also VBA Manual M21-1, Part VI.  

Paragraph 7.21a of VBA Manual M21-1, Part VI, provides that asbestos fibers, when inhaled or swallowed, can produce fibrosis and tumors of the larynx, pharynx, lungs, gastrointestinal tract, and urogenital system.  They can produce pleural effusions and pleural plaques.  Persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  The risk of bronchial cancer is increased in current cigarette smokers who have asbestos exposure.  About 50 percent of those with asbestosis will eventually develop lung cancer.

Paragraph 7.21b of VBA Manual M21-1, Part VI, provides that certain occupations such as work in shipyards, insulation work, demolition of old buildings, and installation of military equipment involve exposure to asbestos.  Significantly, the latent period between exposure and the development of disease varies from 10 to 45 or more years and significant exposure may occur in as brief a period as a month or two, even for an indirect bystander.  

Paragraph 7.21c of VBA Manual M21-1, Part VI, provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs might include dyspnea on exertion, rales over the lower lobes, pulmonary function test impairment, and emphysema.  

Paragraph 7.21d (1) of VBA Manual M21-1, Part VI, provides:

When considering VA compensation claims, rating specialists must determine whether or not military records demonstrate evidence of asbestos exposure in service.  Rating specialists must also assure that development is accomplished to determine whether or not there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  

VAOPGCPREC 4-2000 includes the following guidance:
The determinative issues in an asbestos-related claim would generally include a medical diagnosis and medical causation.  For example, the asbestos-related diseases referenced in paragraph 7.21 of VBA Manual M21-1, Part VI, such as asbestosis, pleural effusions and fibrosis, pleural plaques, and mesothelioma of pleura or peritoneum, must first be medically diagnosed and then shown to be medically related to in-service exposure to asbestos.  See Nolen, 12 Vet. App. at 351 (finding no medical-nexus evidence between the veteran's asbestosis and his service exposure).  Therefore, although a claimant may provide competent evidence of a current disability and of in-service exposure to asbestos, the claimant would still need to present competent medical evidence of a nexus relating the current disability to in-service exposure to asbestos.  Id.

As set forth above, the first sentence in paragraph 7.21d (1) requires a determination as to "whether or not military records demonstrate evidence of asbestos exposure in service."  In the present case, the National Personnel Records Center (hereinafter: NPRC) has determined that the Veteran's military records were destroyed in a fire at NPRC in 1973.  However, as noted above, in VAOPGCPREC 4. 2000, VA's General Counsel suggested that a claimant may provide competent evidence of in-service exposure to asbestos.  Resolving any remaining doubt in favor of the Veteran, the Board finds competent, credible, and persuasive lay testimonial evidence of exposure to asbestos during active service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(b) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should make arrangements for an examination by appropriate physicians to determine the nature and etiology of the Veteran's lung and colon cancers.  The claims file must be reviewed by each examiner and each examiner must confirm in his or her written report that such a review was conducted. 

Following a thorough physical evaluation of the Veteran, during which all indicated tests are performed, each examiner should address the following question as it pertains to his or her respective disability (i.e., lung or colon cancer).  In rendering the requested opinion, each examiner is to assume that the Veteran was exposed to asbestos fibers during active military service:

(i) Is the Veteran's lung cancer related to in-service asbestos exposure?  

(ii) Is the Veteran's colon cancer related to in-service asbestos exposure?  

Each examiner must provide a rationale for his or her respective opinion with specific references to the record, including the Veteran's reports of his history of in-service asbestos exposure and symptoms. 

If an opinion cannot be provided without resorting to speculation, each examiner must explain why this is the case and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should re-adjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


